IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42071

STATE OF IDAHO,                                 )     2015 Unpublished Opinion No. 330
                                                )
       Plaintiff-Respondent,                    )     Filed: January 29, 2015
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DAVID ANTHONY JARAMILLO, JR.,                   )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Judgment of conviction and unified eight-year sentence with five-year
       determinate term for robbery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                        Before LANSING, Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge



PER CURIAM
       David Anthony Jaramillo, Jr. pled guilty to robbery, Idaho Code § 18-6501. The district
court imposed a unified eight-year sentence with a five-year determinate term.           Jaramillo
appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Jaramillo’s judgment of conviction and sentence are affirmed.




                                                   2